internal_revenue_service number release date index number ------------------------------------ ------------------------- ------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-139549-07 date date re -------------------------- ---------------------------- legend -------------------- ---------------------------- -------------------------- ------------------------------ grantor_trust trust trust agreement ------------------------------------------------------- year date date date date a b c d e f g h j ------- ------------------ ---------------------- ---------------- ---------------------- ------------------ -------------------- ---------------- ------------------------------ -------------- ---------------------- ---------------------- ------------------ ---------------------------------------------------------------------------------------- k l m entity entity ---------------------- --------------------- ---------------------- ------------------------------------------------------------------------------ -------------------------- ------------ plr-139549-07 entity entity company referee state statute statute court ----------------------- ----------------------- ------------------------------------ ------------------------------------------------------------------------------ ---------- ------------------------------------------------------------------------------------ --------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------- dear ------------------------ this is in response to the date letter and prior correspondence requesting rulings on the income estate gift and generation-skipping_transfer_tax consequences of the proposed modifications of trust and trust the facts submitted are as follows trust was created by grantor in year before date to benefit one of her children k and his issue on date pursuant to a settlement agreement agreement and a court order trust was partitioned into several trusts including trust and trust which are the subject of this ruling date is before date trust and trust are administered under the laws of state trust and trust will be referred to collectively as the trusts under article iv of trust and article of the agreement the entire net_income of trust and trust is to be paid to g’s issue living from time to time by right of representation under article vi paragraph of the trust and article paragraph a of the agreement the trusts will terminate on the death of the last to die of f and h the current income beneficiaries of trust and trust are a b c d and e who are the issue of g under article vii of trust and article paragraph b of the agreement on termination of the trusts the property of trust is to be distributed to the then living issue of g per stirpes and the property of trust is to be distributed to the then living issue of h per stirpes entity is the trustee trustee of trust trustee and entity trustee are the trustees of trust trustee and trustee will be referred to collectively as the trustees entity is owned by the income beneficiaries of the trusts entity is owned by the presumptive remaindermen of trust trust is administered by a majority vote in which trustee has two votes and trustee has one vote statutes effective date state enacted statute which provides that a trustee may adjust plr-139549-07 between principal and income to the extent the trustee considers necessary if the trustee invests and manages the trust assets as a prudent investor and the terms of the trust describe the amount to be distributed to a beneficiary by referring to the trust's income in deciding whether and to what extent to exercise this power a trustee shall consider all factors relevant to the trust and its beneficiaries including certain listed factors under statute a trustee may not make an adjustment i if possessing or exercising the power to make an adjustment causes a person to be treated as the owner of all or part of the trust for income_tax purposes and the person would not be treated as the owner if the trustee did not possess the power to make an adjustment ii if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate_tax purposes in the estate of a person who has the power to remove a trustee or appoint a trustee or both and the assets would not be included in the estate of the person if the trustee did not possess the power to make an adjustment iii if the trustee is a beneficiary of the trust or iv if the trustee is not a beneficiary but the adjustment would benefit him directly or indirectly statute provides that in exercising the power to adjust under statute a fiduciary shall administer a_trust or estate impartially based on what is fair and reasonable to all the beneficiaries except to the extent that the terms of the trust clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries proposed modifications on date the trustees petitioned court to modify the trusts it is represented that the petition as amended will pray for a court order i ii iii iv appointing entity a newly-formed limited_liability_company as a disinterested special trustee for the limited purpose of exercising the power to make adjustments between principal and income the adjustment power pursuant to statute conferring upon the special trustee the limited power to exercise the adjustment power on an annual or more frequent basis after taking into consideration all factors relevant to the trusts and the beneficiaries including the factors enumerated in statute and the special trustee shall not have any other trustee powers over the trusts all of which are reserved in the trustees entitling the special trustee to indemnification by the trusts against all claims liabilities and expenses resulting from the possession or exercise of the adjustment power entitling the special trustee to an annual fixed fee payable from the plr-139549-07 v vi vii assets of the trusts in such amount as determined by agreement between the trustees and the special trustee and such compensation will not be related to the exercise of the adjustment power conferring each member of the special trustee with the power to approve the transfer of any membership interest by the other member or to appoint a successor member to fill any vacancy in the membership of the special trustee caused by the redemption of a membership interest that as will be specifically provided in the entity operating_agreement in no event shall any of the following individuals or entities become a successor member of the special trustee a a lineal descendant of k b a legal entity that is owned in whole or in part by a lineal descendant of k or of which a lineal descendant of k has voting control c any individual or legal entity that would otherwise be disqualified from exercising the power to adjust between income and principal under the limitations of statute or d a_related_or_subordinate_party as defined in sec_672 of the internal_revenue_code to grantor or any beneficiary that the special trustee may be removed and if desired replaced for any reason or for no reason and with or without court approval by trustee and trustee may appoint any person or entity qualified to serve as the replacement or successor special trustee of the trusts subject_to the same limitations imposed in vii and viii modifying the definition of annual gross_income for purposes of the trustee fee calculation to take into account any adjustments made between principal and income of the trusts the income beneficiaries and the adult vested and contingent beneficiaries consented to the proposed modifications to the trusts the court order is dependent upon receipt of a favorable private_letter_ruling from this office entity operating_agreement and special trustee the entity operating_agreement the operating_agreement was entered into on date by and between entity and individuals j and m it is represented that the operating_agreement as amended will provide that i ii the purpose of entity is to act as special trustee for the trusts in exercising the power to adjust between principal and income pursuant to statute entity shall have two members who must be selected from the following classes of individuals a one member must hold a position of an officer director manager partner or member of the trusts’ outside investment consultant law firm or accounting firm professional service provider the psp member and b the other member must hold the position of chief investment officer chief operating officer general plr-139549-07 iii iv v vi vii ix counsel chief financial officer or treasurer of entity or a successor to entity the cio member the following individuals and entities may not be a member a a lineal descendant of k b a legal entity that is owned in whole or in part by a lineal descendant of k or of which a lineal descendant of k has voting control c any individual or legal entity that would otherwise be disqualified from exercising the power to adjust between income and principal under the limitations of statute or d a_related_or_subordinate_party as defined in sec_672 to grantor or any beneficiary the initial psp member will be j chief investment officer of company and the initial cio member will be m senior managing director of entity a member’s interest must be redeemed if certain events occur such as his death or resignation and the remaining member will appoint the successor member to fill the vacancy subject_to trustee 1’s veto right and if both members are redeemed simultaneously each member is to designate a series of individuals who satisfy the membership criteria to act as nominal successor member once two nominal successor members are in place they will then select permanent successor members subject_to trustee 1’s veto right a member may transfer his interest only with the prior approval of the remaining member and subject_to trustee 1’s veto right the psp member and cio member will meet at least once a year and decide whether to exercise the adjustment power only the psp member may propose an adjustment if the cio member agrees the adjustment will be made if the cio member does not agree creating a tie-breaker an independent third person the referee will make the decision or in the alternative the referee may present a revised proposal which to take effect must be approved by the psp member or the cio member if one year has elapsed and the psp member has not made an adjustment proposal the referee may initiate a proposal which to take effect must be approved by the psp member or the cio member viii the referee may not be related or subordinate as defined in sec_672 to grantor or any beneficiary of the trusts and must be disinterested as determined under state law the referee must be i a person with at least years of professional experience in trust administration law accounting investment management or private wealth management or ii another professional service provider l will be the initial referee the referee may be removed by either member at any time except during a time that a tie-breaker situation has occurred the referee may be appointed only by the psp member although the designation is subject_to the cio member’s consent which may not be unreasonably withheld plr-139549-07 it is represented that no beneficiary is acting as a psp member as stated above j is the senior managing director of company company is the trusts’ investment consultant company is neither owned nor controlled by the beneficiaries of the trusts and company will not own or control any interest in the special trustee as stated above m is the chief investment office of entity entity is owned by the income beneficiaries and presumptive remaindermen of the trusts however neither entity nor any beneficiary of the trusts may own or control the special trustee it is represented that l the referee is not related or subordinate to grantor or any of the beneficiaries of the trusts it is represented that there have been no additions actual or constructive to the trusts after date rulings requested you have requested the following rulings the special trustee’s possession and exercise of the adjustment power pursuant to the proposed modifications of the trusts will not constitute a sale exchange or other_disposition of the trusts’ assets and will not result in the recognition of any gain_or_loss by the trusts or the beneficiaries for income_tax purposes if the special trustee makes an adjustment between principal and income pursuant to the proposed modifications of the trusts any resulting distributions of capital_gain to the income beneficiaries will be treated as income for all purposes of subparts a through d part i subchapter_j chapter of the code the special trustee’s possession and exercise of the adjustment power pursuant to the proposed modifications of the trusts will not cause any beneficiary the special trustee or any member of the special trustee to be treated as the owner of any part of the trusts’ assets under sec_678 if a member’s interest in the special trustee is redeemed and the remaining member selects a successor to the vacancy trustee 1’s possession of a power to veto the appointment of that person will not cause a beneficiary the special trustee or any member of the special trustee to be treated as the owner of any part of the trusts’ assets under sec_678 the proposed modifications of the trusts to provide for the appointment of the special trustee the amendment to the trustee compensation provisions and the special trustee’s adjustment power will not adversely affect the trusts’ status as exempt from gst tax plr-139549-07 the special trustee’s possession and exercise of the adjustment power pursuant to the proposed modifications of the trust will not constitute a taxable transfer by any beneficiary of the trusts’ for gift_tax purposes neither the special trustee’s adjustment power nor trustee 1’s power to remove and replace the special trustee pursuant to the proposed modifications of the trusts will cause any part of the trusts’ assets to be included in a beneficiary’s estate under sec_2041 if a member’s interest in the special trustee is redeemed in a mandatory redemption and the remaining member selects a successor for the vacancy trustee 1’s power to veto the appointment pursuant to the proposed modifications of the trusts will not cause any part of the trusts’ assets to be included in a beneficiary’s estate under sec_2041 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_61 provides that gross_income includes income from an interest in a_trust sec_1_643_b_-1 of the income_tax regulations provides that a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 additionally sec_1_643_b_-1 provides that an allocation to income of all or part of the gains from the sale_or_exchange of trust assets will generally be respected if the allocation is made either pursuant to the trust terms and applicable local law or pursuant to a reasonable and impartial exercise of a discretionary power granted to the fiduciary by applicable local law or by the trust terms if not prohibited by applicable local law sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1 a provides that the gain_or_loss realized from the conversion of property to cash or from the exchange of property for other_property differing plr-139549-07 materially either in_kind or in extent is treated as income or loss sustained in 499_us_554 a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interest in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether a sale_or_exchange had taken place resulting in a realization of gain_or_loss under sec_1001 the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans u s pincite under state law a trustee may adjust between principal and income if the trustee invests and manages as a prudent investor and the amount that must be distributed to a beneficiary is determined based on the trust’s income statute additionally statute provides guidelines and restrictions on the trustee’s power to make adjustments between principal and income provided the court approves the petition for modification it is consistent with cottage savings to find that the interests of the beneficiaries of the trusts will not differ materially from their interests prior to the judicial modification because statute grants the trustees the power to administer the trusts in the same manner as proposed in the modifications the modifications are not treated as an exchange of interests by the beneficiaries or the trusts except for the changes described above all other provisions will be identical accordingly based upon the facts submitted and representations made we conclude that the special trustee’s possession and exercise of the adjustment power pursuant to the proposed modifications to the trusts will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and therefore no gain_or_loss will be realized by the beneficiaries or the trusts for purposes of sec_1001 ruling sec_643 defines the term income for purposes of subparts a through d part i subchapter_j chapter of the code specifically sec_643 provides that the term income when not preceded by the words taxable distributive net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and plr-139549-07 applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends which the fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law shall not be considered income sec_1_643_b_-1 provides that for purposes of subparts a through d part i subchapter_j chapter of the code income means the amount of income of an estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1_643_b_-1 further provides that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute that permits the trustee to make adjustments between income and principal to fulfill the trustee's duty_of impartiality between the income and remainder beneficiaries is generally a reasonable apportionment of the total return of the trust generally these adjustments are permitted by state statutes when the trustee invests and manages the trust assets under the state's prudent investor standard the trust describes the amount that may or must be distributed to a beneficiary by referring to the trust's income and the trustee after applying the state statutory rules regarding the allocation of receipts and disbursements to income and principal is unable to administer the trust impartially allocations pursuant to methods prescribed by such state statutes for apportioning the total return of a_trust between income and principal will be respected regardless of whether the trust provides that the income must be distributed to one or more beneficiaries or may be accumulated in whole or in part and regardless of which alternate permitted method is actually used provided the trust complies with all requirements of the state statute for switching methods under the proposed modifications of trust and trust the special trustee has the power to make adjustments between principal and income accordingly based upon the facts submitted and representations made we conclude that if the special trustee makes an adjustment between principal and income in accordance with the proposed modifications and in accordance with and pursuant to statute any resulting distribution of capital_gain to the income beneficiaries will be treated as income for all purposes of subparts a through d part i subchapter_j chapter of the code ruling sec_3 sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or income therefrom in himself plr-139549-07 sec_1_678_a_-1 provides that where a person other than the grantor of a_trust has a power exercisable solely by himself to vest the corpus or the income of any portion of a testamentary or inter_vivos_trust in himself he is treated under sec_678 as the owner of that portion except as provided in sec_678 involving taxation of the grantor and sec_678 involving an obligation of support the special trustee’s possession and exercise of the power to adjust between principal and income pursuant to the proposed modification of the trusts will not cause any beneficiary the special trustee or any member of the special trustee to be treated as the owner of any portion of the trusts’ assets under sec_678 under the proposed modification of the trusts no person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself no beneficiary has the power to make adjustments between principal and income the operating_agreement for the special trustee requires that the following individuals and entities are prohibited from becoming a member of the special trustee i any lineal descendant of k ii any legal entity that is owned in whole or in part by a lineal descendant of k or of which a lineal descendant of k has voting control iii any individual or legal entity that would otherwise be disqualified from exercising the power to adjust between income and principal under the limitations of statute or iv a_related_or_subordinate_party within the meaning of sec_672 to grantor or any of the beneficiaries of the trusts therefore the special trustee may not vest corpus or income in itself or its members if a membership interest in the special trustee is redeemed pursuant to the mandatory redemption events and the remaining member selects a successor member to fill the vacancy in the membership of the special trustee trustee 1’s power to veto the appointment of said successor member will not cause a beneficiary the special trustee or any member of the special trustee to be treated as the owner of any portion of the trusts’ assets under sec_678 the court order will specifically provide that trustee may remove and replace the special trustee with a successor special trustee provided that the following individuals and entities may not be appointed as a successor special trustee i any lineal descendant of k ii any legal entity that is owned in whole or in part by a lineal descendant of k or of which a lineal descendant of k has voting control iii any individual or legal entity that would otherwise be disqualified from exercising the power to adjust between income and principal under the limitations of statute or iv a_related_or_subordinate_party within the meaning of sec_672 to grantor or any of the beneficiaries of the trusts therefore neither trustee nor the special trustee may vest corpus or income in itself or its members based on the facts submitted and representations made we conclude that the special trustee’s possession and exercise of the adjustment power pursuant to the proposed modifications to the trusts and in accordance with statute will not cause any beneficiary the special trustee or any member of the special trustee to be treated as the owner of any part of the trusts’ assets under sec_678 further plr-139549-07 we conclude that if a member’s interest in the special trustee is redeemed and the remaining member selects a successor to the vacancy trustee 1’s possession of a power to veto the appointment of that successor member will not cause a beneficiary the special trustee or any member of the special trustee to be treated as the owner of any part of the trusts’ assets under sec_678 provided such power is in accordance with and pursuant to the proposed modifications of the trusts and statute issue sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the decedent had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the decedent had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status under the regulation unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not plr-139549-07 extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example considers a situation where in the grantor a resident of state x establishes an irrevocable_trust for the benefit of grantor's child a and a's issue the trust provides that trust income is payable to a for life and upon a's death the remainder passes to a's issue per stirpes in state x amends its income and principal statute to permit the trustee to make adjustments between income and principal when the trustee invests and manages the trust assets under the state's prudent investor standard the trust describes the amount that shall or must be distributed to a beneficiary by referring to the trust's income and the trustee after applying the state statutory rules regarding allocation of receipts between income and principal is unable to administer the trust impartially the provision permitting the trustees to make these adjustments is effective in for trusts created at any time the trustee invests and manages the trust assets under the state's prudent investor standard and pursuant to authorization in the statute the trustee allocates receipts between the income and principal accounts in a manner to ensure the impartial administration of the trust the example concludes that the administration of the trust in accordance with the statute will not be considered to shift any beneficial plr-139549-07 interest in the trust therefore the trust will not be subject_to the provisions of chapter further no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in the instant case trust and trust were irrevocable on date and it is represented that there have been no additions made after date the trustees petitioned court to appoint a special trustee with the power to make adjustments between principal and income pursuant to statute a statute similar to that described in sec_26_2601-1 and sec_26_2601-1 example therefore the proposed administration of trust and trust in accordance with statute and statute will not be considered to shift any beneficial_interest in the trusts for gst purposes accordingly based on the facts submitted and representations made we conclude that if the special trustee makes adjustments between principal and income in accordance with the proposed modifications and in accordance with and pursuant to statute the proposed modifications of the trusts to provide for the appointment of the special trustee and the special trustee’s adjustment power will not adversely affect the trusts’ status as exempt from gst tax further we conclude that the amendment to the trustee compensation provisions is administrative in nature and therefore is not considered to shift a beneficial_interest in the trusts accordingly we conclude that the amendment will not adversely affect the trusts’ status as exempt from gst tax issue sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible as set forth above under issue sec_26_2601-1 example concludes that where a trustee administers a_trust in accordance with a state statute that permits the trustee to make adjustments between income and principal no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate plr-139549-07 sec_25_2514-1 of the gift_tax regulations provides in part that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment in this case the special trustee will have the power to make adjustments between income and principal of the trusts the cio member of the special trustee is the senior managing director of entity which is owned by the income beneficiaries and presumptive remaindermen of the trusts however entity and the beneficiaries of the trusts may not own or control the special trustee further the provisions of the operating_agreement preclude the cio member from making a unilateral decision with respect to adjustments that may be treated as a power_of_appointment under sec_2514 while trustee which has the power to replace and remove the special trustee is owned by the income beneficiaries that power is restricted and among other restrictions trustee may not appoint a special trustee that is related or subordinate as defined in sec_672 to grantor or any beneficiary of the trusts accordingly based on the facts submitted and representations made we conclude that the special trustee’s possession and exercise of the adjustment power in accordance with the proposed modifications and in accordance with and pursuant to statute will not constitute a taxable transfer by any beneficiary of the trusts for gift_tax purposes issues and sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment sec_2041 defines the term general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate subject_to certain exceptions sec_20_2041-1 of the estate_tax regulations provides in part that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment revrul_95_58 1995_2_cb_191 holds that a grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate within the meaning of sec_672 to the grantor is not considered a reservation of the trustee's discretionary powers plr-139549-07 of distribution over the property transferred by the grantor to the trust accordingly the trust corpus is not includible in the grantor’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the grantor had not retained dominion and control_over assets transferred to the trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the grantor the court held that under sec_25 c the grantor made a completed_gift when he created the trust and transferred assets to it and the trust assets were not includible in his gross_estate under sec_672 the term related_or_subordinate_party means a nonadverse_party who is the grantor's spouse if living with the grantor the grantor's father mother issue brother or sister an employee of the grantor a corporation or an employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control or a subordinate employee of a corporation in which the grantor is an executive in the proposed modification proposals to make adjustments may be made only by the psp member and in limited circumstances the referee both the psp member and the referee must not be related or subordinate within the meaning of sec_672 to grantor or any beneficiary of the trusts in addition they must be disinterested as determined under state law see statute the cio member is the senior managing director of entity and thus an employee of the income beneficiaries of the trusts however the cio member’s authority is limited he may only consent or refuse to consent to a proposal to make an adjustment made by the psp member or the referee if the cio member does not consent to the psp member’s proposal he can be overruled by the referee’s vote of consent likewise if the cio member does not consent to a proposal to make an adjustment made by the referee he can be overruled by the psp member’s vote of consent trustee may remove and replace the special trustee and may veto the designation of successor members of the special trustee however any successor special trustee cannot be related or subordinate within the meaning of sec_672 to grantor or any beneficiary of the trusts and must be disinterested as determined under state law further all proposals to make adjustments must be instituted and agreed to by the psp member and or the referee in effect these two disinterested persons will control the exercise of the adjustment power in view of the requirements imposed with respect to the appointment of a special trustee the psp member and the referee trustee 1’s powers to remove and replace the special trustee and to veto a special trustee member’s replacement are not considered powers to appoint the trusts’ property within the meaning of plr-139549-07 sec_2041 therefore no beneficiary will be considered as having a general_power_of_appointment under sec_20_2041-1 by reason of those powers to be held by trustee accordingly based on the facts submitted and representations made by the trusts we conclude that the special trustee’s adjustment power pursuant to the proposed modifications and statute will not cause any portion of the trusts’ assets to be included in a beneficiary’s gross_estate under sec_2041 and trustee 1’s powers to remove and replace the special trustee and veto the appointment of a successor special trustee member pursuant to the proposed modifications and statute will not cause any portion of the trusts’ assets to be included in a beneficiary’s gross_estate under sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied concerning whether j m or l are related or subordinate as defined in sec_672 to grantor or any of the beneficiaries of the trusts this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
